                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

GEORGE F. ALDRIDGE, JR.,                           )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 1:18-cv-55-SNLJ
                                                   )
LEE BROWNING, et al.,                              )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

        This matter is before the Court upon review of the third amended complaint filed by

plaintiff George Aldridge, a prisoner and frequent filer of lawsuits. For the reasons explained

below, this case will be dismissed, without prejudice, pursuant to 28 U.S.C. § 1915(e)(2).

                                            Background

       As fully set forth in prior orders of this Court, plaintiff initiated this civil action by filing

a long, rambling, 69-page complaint that was prepared in a manner that obscured what plaintiff’s

actual claims were, and failed to give the named defendants fair notice of the claims made

against them. In consideration of plaintiff’s pro se status, the Court gave plaintiff leave to file an

amended complaint. In so doing, the Court clearly explained to plaintiff the deficiencies of the

complaint, and gave him clear instructions about how to prepare the amended complaint.

Plaintiff filed an amended complaint, but then moved to withdraw it. He also filed a motion

seeking an extension of time to file a second amended complaint. The Court granted plaintiff’s

motion, and plaintiff subsequently filed a second amended complaint. However, upon review,

the Court noted the second amended complaint contained the same defects as the original. In

consideration of plaintiff’s pro se status, the Court granted him leave to file a third amended
complaint. After seeking and receiving an extension of time to do so, plaintiff has filed a third

amended complaint, which the Court now reviews pursuant to 28 U.S.C. § 1915(e)(2).

                                    The Third Amended Complaint

       Plaintiff filed the third amended complaint pursuant to 42 U.S.C. § 1983 against Lee

Browning (an optometrist), and Corizon Health Services. Plaintiff sues Browning in his official

and individual capacity.

       The third amended complaint is similar to plaintiff’s earlier pleadings, in that it is

unnecessarily long, rambling and repetitive. However, it is clear that plaintiff alleges as follows.

Plaintiff arrived at Southeast Correctional Center (“SECC”) on August 20, 2015, and submitted a

medical services request (“MSR”) for optometric services due to chronic eye pain from past

injuries. At the time, he had in his possession a “dark lens solar shield” for indoor and outdoor

use. (Docket No. 20 at 4). However, on August 26, 2015, the eyewear was confiscated,

apparently by an official in plaintiff’s housing unit. Plaintiff alleges he “submitted a MSR each

day to be seen defendant Browning.” Id.

       Plaintiff states that he was prescribed dark lens glasses on September 15, 2015. When

they arrived, he was in administrative segregation, and did not have a lay-in for them. He does

not allege that Browning was responsible for this. On December 10, 2015, a nurse practitioner

named Nina Hill and a corrections officer named J. May confiscated the glasses.

       During a November 22, 2016 optometry appointment, Browning would not reorder

replacement glasses, explaining that Hill and “the administration” would not allow plaintiff to

possess them, but he told plaintiff that if he could convince Hill and the administration to

approve them, he would order them.            However, Browning “would not fight with the

administration or with Nina Hill” over the issue. Id. at 8. After that appointment, Browning



                                                 2
issued a lay-in for plaintiff to have dark glasses to use outdoors, and he also recommended that

plaintiff wear sunglasses. Browning also prescribed pain-relieving eye drops, but they caused

side effects.

        Plaintiff claims that indoor dark lens glasses are the only way to treat his symptoms. He

claims that Browning’s refusal to treat him has caused him to have difficulties reading,

concentrating, thinking, interacting with others, learning, comprehending, and performing all

activities of daily living. He alleges that “Defendant Browning was deliberately indifferent to

my serious medical needs by refusing and failing to treat my double vision and migraine

headaches pain in excess of 24 months from August 20, 2015 to December 21, 2017 that was of

a quality acceptable when measured by prudent professional standards in the community.” Id. at

5. Plaintiff also alleges that Browning “inflicted unnecessary and wanton pain” on him by

refusing to provide him treatment for his double vision and migraine headaches.          Id. He

repeatedly alleges that Browning “failed to and refused to provide [him] services at a level

reasonable commensurate with modern medical science and of a quality acceptable within

prudent professional standards and as a level of health services that are reasonably designed to

meet routine and emergency medical care . . .”. Id. at 7.

        Plaintiff repeatedly suggests that Browning provided no treatment at all. For example, he

alleges that he “submitted over 300 requests for treatment of pain to Defendant Browning, and

was never seen for eye pain I was suffering.” Id. at 10. He alleges he filed “over 300 MSRs for

eye pain and I have not been referred once to see the optometrist,” id. at 14, and he alleges he

was not referred to an ophthalmologist and has “never been assessed by any eye doctor.” Id. at

16.




                                                3
          Plaintiff includes multiple pages of rambling and repetitive allegations against Corizon.

Briefly summarized, plaintiff alleges that Corizon had a policy to do many things, including not

permitting medical referrals, understaffing facilities, not offering training or monitoring for staff,

failing to train Browning, intentionally delaying grievances, intentionally creating deficiencies,

interfering with religious beliefs, and being deliberately indifferent to plaintiff’s serious medical

needs.

          Plaintiff seeks equitable relief, including being provided with the glasses of his choice

from the outside vendor of his choice, pain medication, a consultation with an ophthalmologist,

and the appointment of a “special master” to monitor Corizon’s staff. He also seeks monetary

relief.

                                                 Discussion

          The Court first addresses plaintiff’s allegations against Browning. To state a claim for

inadequate medical care under the Eighth Amendment, a prisoner must plead facts sufficient to

indicate a deliberate indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106

(1976); Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995).              A claim of deliberate

indifference involves both an objective and a subjective component. The objective component

requires a plaintiff to demonstrate that he suffered an objectively serious medical need. Holden

v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011). The subjective component requires a plaintiff to

demonstrate that the defendant actually knew of, but deliberately disregarded, that need. Dulany

v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997), Keeper v. King, 130 F.3d 1309, 1314 (8th Cir.

1997).

          Establishing the subjective component of a deliberate indifference claim requires

showing “a mental state akin to criminal recklessness.” Ryan v. Armstrong, 850 F.3d 419, 425



                                                  4
(8th Cir. 2017) (quoting Thompson v. King, 730 F.3d 742, 746-47 (8th Cir. 2013)). Allegations

amounting to negligence, and allegations that establish only the plaintiff’s disagreement with

treatment decisions, do not state claims of constitutional significance. Id., Estate of Rosenberg v.

Crandell, 56 F.3d 35, 37 (8th Cir. 1995).

       Assuming for the sake of argument that plaintiff’s condition amounted to an objectively

serious medical need, plaintiff’s allegations do not establish that Browning was deliberately

indifferent to that need. Plaintiff’s allegations establish that Browning saw him for treatment on

multiple occasions, but did not provide the treatment plaintiff believed was appropriate, and he

also prescribed pain-relieving eye drops that caused side effects. However, he does not allege

that he ever told Browning about those side effects. He also complains that Browning would not

“fight” with the prison administration to give him the glasses he wanted, and he suggests he

should have been sent for an ophthalmology consultation.           Plaintiff’s allegations establish

Browning’s treatment of, not his deliberate indifference to, plaintiff’s conditions. While plaintiff

obviously disagrees with the treatment Browning provided and believes he would receive better

care elsewhere, such allegations do not state claims of constitutional significance. See Popoalii

v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008). (a “mere disagreement with treatment

decisions does not rise to the level of a constitutional violation.”). The gist of plaintiff’s

allegations is that Browning is guilty of negligence or medical malpractice, neither of which

amounts to a violation of plaintiff’s constitutional rights. See Estelle, 429 U.S at 106 (medical

malpractice does not amount to a claim of constitutional dimension “merely because the victim is

a prisoner.”). Finally, it cannot be said that Browning violated plaintiff’s federally-protected

rights by refusing to “fight” with prison administration over whether plaintiff could possess his

desired eyewear.



                                                 5
       In addition, plaintiff’s allegations against Browning are directly contradictory. Plaintiff

alleges he “was never seen for the eye pain I was suffering,” id. at 10, was not “referred once to

see the optometrist,” id. at 14, and had “never been assessed by any eye doctor.” Id. at 16.

However, it is obvious that Browning saw plaintiff on numerous occasions and provided

treatment, including treatment for eye pain. It therefore cannot be said that Browning ever

refused or delayed treatment, only that he did not give plaintiff what he wanted. As explained

above, such allegations fail to state a claim of constitutional dimension.

       The Court turns to plaintiff’s allegations against Corizon.        To state a claim against

Corizon, plaintiff must allege that a policy or custom of Corizon was responsible for a

constitutional violation. Crumpley–Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th

Cir. 2004) (citing Monell v. Department of Social Services of City of New York, 436 U.S. 658,

690 (1978)). As discussed above, plaintiff’s allegations fall short of alleging any constitutional

violation, and there can therefore be no claim against Corizon for any policies, practices or

customs leading to one. Moreover, plaintiff’s vague and conclusory allegations do not support

any actionable claims against Corizon.        See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice”); Ulrich v. Pope County, 715 F.3d 1054, 1061 (8th Cir. 2013)

(affirming district court’s dismissal of a Monell claim where the plaintiff “alleged no facts in his

complaint that would demonstrate the existence of a policy or custom” that caused the alleged

deprivation of the plaintiff’s rights); see also Spiller v. City of Texas City, Police Dept., 130 F.3d

162, 167 (5th Cir. 1997) (to plead an actionable Monell claim “[t]he description of a policy or

custom and its relationship to the underlying constitutional violation . . . cannot be conclusory; it

must contain specific facts.”).



                                                  6
       Accordingly, for all of the foregoing reasons,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice, pursuant

to 28 U.S.C. § 1915(e)(2). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 8)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 8th day of November, 2018.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                7
